DETAILED ACTION
1.	This is an allowance of application 16748972.

2.	Claim 4 is canceled.

3.	Claims 1-3, 5-14 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 and 6 depend on canceled claim 4, the claims can only properly depend from claim 1.

AS PER CLAIM 5 NOW READS AS FOLLOWS:

5.	The active stabilizing device according to claim 1, wherein a non-co- rotating flow-edge-side inflow body is disposed in the region of the drive journal and configured to be located at least partially outside a hull.

AS PER CLAIM 6 NOW READS AS FOLLOWS:

6.	The active stabilizing device according to claim 1, wherein the non-co- rotating flow-edge-side inflow body is substantially parallel to the hull longitudinal axis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s argument toward amended claims were persuasive. The stabilizing device with the drive journal and root cutout configuration of the fin was not found searching the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617